Title: From John Adams to Thomas Jefferson, 16 July 1785
From: Adams, John
To: Jefferson, Thomas


          
            Dear Sir
            Grosvenor Square Westminster, the Corner of Duke & Brook streets—July 16th. 1785—
          
          I have been so perplexed with Ceremonials, Visits Removals and eternal applications from Beggars of one Species and another, besides the real Business of my Department, that I fear I have not answered your favour of the second of June, which I received in Season— I have received from Mr. Garvey all but my wine & have written him to day to forward that and will run the risque of it, as I believe I shall easily obtain an order to receive it without paying duties— Petits Note of Expences which you paid, you either omitted to send me or I have lost it in the Confusion of a Removal, so that I must trouble you to send it again— 173 ƒ8
          As to News Papers, I should advise you to apply to the Comte de Vergennes or Mr. Rayneval or Mr. Gennet the Premier Commis of the Bureau des Interpretes, who, I presume will readily order your Gazettes to come with their own, through the same Channel, free of Expence for Postage The father of the present Mr. Gennet, was so good as to oblige me in this Way in the year 1780—
          I wrote to you and Dr. Franklin on the 20th. of June, requesting you to send me a Project of a Treaty of Commerce with this Court, and proposed that agreed on with Prussia as the Model— Let me beg your answer to this as soon as possible
          The Dr. is to embark at Spithead or the Isle of White, on board of Captain Truckston as he tells me—
          The proceedings at Boston make a Sensation here
          Yours most affectionately
          
            John Adams.
          
        